DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-67, 84, 85, and 89-96 have been cancelled.  Claims 68, 70-73, 75-80, 82, and 86-88 have been amended.
Claims 68-83 and 86-88 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 68, 70, 72-75, 77, 78, 80, 81, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Edes et al. (Mol. Ther., May 2016, 24: S201-S202; cited on the IDS filed on 1/29/2020), in view of Yang et al. (Nat. Biotechnol., 2008, 26: 326-334), as evidenced by both Tubo et al. (Cell, 2013, 153: 785-796) and Ho e al. (J. Immunol., 2011, 187: 6011-6021).
Edes et al. teach a method for in vivo transducing a plurality of naïve CD8+ T-cells within a mouse by intravenously administering to the mouse a CD8-targeted retroviral vector encoding an OVA-reactive TCR.  Edes et al. teach in vivo activating the transduced naïve CD8+ T-cells by administering an OVA-expressing Listeria monocytogenesis; (claims 68, 70, 73-75, 80, and 87) (see Abstract 506).  Since the native TCRs are not knocked down, Edes et al. teach a plurality of transduced activated naïve CD8+ T-cells comprising native TCRs (claim 86).  As evidenced by Tubo et al., each naïve T-cell comprises a different native TCR (see p. 785, column 1) (claim 88). 
Although Edes et al. do not specifically teach in vivo activation with an OVA-expressing virus (claim 68), Yang et al. teach that the subcutaneous administration of an OVA-encoding lentivirus (LV) results in dendritic cells (DCs) transduction and their migration to lymph nodes (LNs) to activate OVA-specific CD8+ T-cells (see Abstract; paragraph bridging p. 328 and 329; p. 332, column 2).  Yang et al. teach that, similar to LVs, adenoviruses (Ads) are also suitable to transduce DCs (see p. 326, column 1). Modifying Edes et al. by subcutaneously administer an OVA-expressing LV or Ad would have been obvious to one of skill in the art to achieve the predictable result of activating the genetically engineered naïve CD8+ T-cells expressing the OVA-reactive TCR (claims 68, 77, and 78).  As evidenced by Ho et al., CD8+ T-cells recognize MHC class I peptides (see paragraph bridging p. 6011 and 6012); thus, OVA comprises MHC class I-restricted epitopes and it is an MHC class I polypeptide (claim 68).
Edes et al. and Yang et al. do not teach that the TCR is a tumor-specific TCR (claim 72).  However, Edes et al. teach that the method is useful for investigating the potential of the in vivo engineered CD8+ T-cells to treat experimental cancer in a mouse model.  Thus, modifying Edes et al. and Yang et al. by replacing the OVA-reactive TCR with a tumor-specific TCR would have been obvious to one of skill in the art with the reasonable expectation of obtaining a mouse model for cancer therapy.
Edes et al. and Yang et al. teach genetically engineering the CD8+ T-cells by using a retrovirus and not an LV (claim 81).  However, Yang et al. teach that retroviruses and LVs are capable of transducing the same cell type (see p. 326, column 1, second paragraph) and thus, one of skill in the art would have reasonably concluded that an LV could be used instead of the retrovirus to transduce the CD8+ T-cells in vivo.  Replacing the retrovirus with an LV would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered CD8+ T-cells expressing a tumor-specific TCR.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 68, 70, 72-78, 80-83, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Edes et al. taken with Yang et al. as evidenced by Tubo et al. and Ho e al., in further view of Ebert et al. (Mol. Immunol., 2005, 42: 799-809).
The teachings of Edes et al. and Yang et al. are applied as above for claims 68, 70, 72-75, 77, 78, 80, 81, and 86-88.  Edes et al. and Yang et al. do not teach first administering the OVA-encoding virus (claims 82 and 83).  However, the prior art teaches that the naïve T-cells circulate between the blood and LNs in search for antigen-presenting DCs (see Ebert et al., Abstract).  Since Yang et al. teach that the transduced DCs migrate to the LNs to activate the resident naïve CD8+ T-cells, one of skill in the art would have reasonably concluded that in vivo transducing the naïve CD8+ T-cells after DCs transduction would result in their activation upon homing to LNs to contact the transduced DCs present in the LNs.  One of skill in the art would have also reasonably concluded that, similar to intravenous administration, direct administration to the LNs would also result in the transduction of naïve CD8+ T-cells (claim 76).  Optimizing the method by changing the transduction order and administering the OVA-TCR-encoding retroviral vector would have been obvious to one of skill in the art with the reasonable expectation that doing so would identify the optimal conditions for the in vivo T-cell activation.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 68-75, 77, 78, 80, 81, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Edes et al. taken with Yang et al. as evidenced by Tubo et al. and Ho e al., in further view of both Essand et al. (J. Internal Med., 2013, 273: 166-181) 
The teachings of Edes et al. and Yang et al. are applied as above for claims 68, 70, 72-75, 77, 78, 80, 81, and 86-88.  Edes et al. and Yang et al. do not teach a CAR (claim 71).  Essand et al. teach that CARs could be used instead of tumor-specific TCRs to obtain genetically engineered T-cells suitable for cancer treatment, where CARs could be introduced into the T-cells by using an LV (see p. 166, column 1; p. 167, Fig. 1).  Modifying Edes et al. and Yang et al. by replacing the tumor-specific TCR with a CAR would have been obvious to one of skill in the art with the reasonable expectation of obtaining a mouse model for cancer therapy.  
With respect to claim 69, Essand et al. teach clinical trials with ex vivo- obtained CAR T-cells (see paragraph bridging p. 171 and 173; Tables 2 and 3 on p. 172-173).  
While Essand et al. do not teach in vivo transduction, Edes et al. teach that the CAR T-cells obtained ex vivo exhibit and altered phenotype which may negatively impact their function; Edes et al. teach that in vivo transduction overcomes this drawback (see Abstract).  Based on these teachings, one of skill in the art would have found obvious to extrapolate the method of taught by the cited prior art to human patients with the reasonable expectation that doing so would treat cancer in these patients.
 Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 68, 70, 72-75, 77-81, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Edes et al. taken with Yang et al. as evidenced by Tubo et al. and Ho e al., in further view of Sixt et al. (Immunity, 2005, 22: 19-29).
The teachings of Edes et al. and Yang et al. are applied as above for claims 68, 70, 72-75, 77, 78, 80, 81, and 86-88.  Edes et al. and Yang et al. do not teach administering the virus to a LNs (claim 79).  Sixt et al. teach that LNs comprise resident DCs (see Abstract).  One of skill in the art would have found obvious to administer the OVA-encoding virus the LNs to transduce the resident DCs with the reasonable expectation that the transduced resident DCs achieve the predictable result of activating the resident DCs would activate the OVA-specific CD8+ T-cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633